Citation Nr: 1740811	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-06 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for epilepsy. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1992 to February 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the June 2017 Board hearing presided over by the undersigned Veterans Law Judge.  

The Veteran has consistently reported, including during the September 2013 VA examination, that his epilepsy (or medication to treat epilepsy) causes depressive symptoms.  These assertions reasonably raise the matter of entitlement to service connection for a psychiatric disorder, to include as secondary to epilepsy.  The Agency of Original Jurisdiction (AOJ) has not addressed this matter, and the Board does not have jurisdiction over it.  Therefore, the Board refers this matter to the AOJ for appropriate action.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran was last afforded a VA examination regarding epilepsy in September 2013.  The examiner noted that the Veteran has had nocturnal seizures about once a year.  Since this last VA examination, the Veteran testified in his June 2017 Board hearing that the frequency of his seizures have changed.  He also testified that his wife has witnessed nocturnal seizures and that he and his wife would attempt to document the frequency of his nocturnal seizures.  The Board also notes that the September 2013 VA examiner did not comment on the effects of epilepsy on the Veteran's ability to type and do computer work or to drive; the Veteran has reported such as in his February 2013 Form 9.  It is unclear based on the record whether the Veteran's epilepsy has such effects.  For these reasons, the Veteran should be afforded a new VA examination to determine the nature and severity of his epilepsy, to include the impact thereof on his ability to perform tasks in a work-like setting.  38 C.F.R. § 4.2.  

Records associated with the claims file and the Veteran's testimony in the June 2017 Board hearing reflects that the Veteran is enrolled in VA Vocational Rehabilitation and Employment Services.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Thus, records pertaining to a claim for vocational rehabilitation should be obtained and associated with the claims file.

Regarding TDIU, the Board notes that the Veteran's history of work, interning, training, and school, is unclear based on the evidence of record.  As such, the Veteran should be asked to complete a VA Form 21-8940.  The Board also notes that the matter of entitlement to TDIU is based in part on the Veteran's disability rating for epilepsy; therefore, the matter of TDIU is remanded pending further development in the appeal for entitlement to increased rating for epilepsy.  

Further, a review of the claims file and testimony provided in the June 2017 Board hearing indicates that the Veteran is receiving VA treatment, but the records associated with the claims file date only from 2011 to 2013.  The complete VA treatment records pertinent to the claim on appeal should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding non-VA treatment records regarding his epilepsy.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Identified relevant treatment records should be obtained and associated with the claims file.  

Please also ask the Veteran to submit a statement from his wife regarding the approximate dates of her observations of any reported seizures, to include nocturnal seizures.  

Further, please provide him with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.

2. Please obtain the Veteran's VA vocational rehabilitation records and any records pertaining to a claim for vocational rehabilitation and associate them with the claims file.  All attempts to obtain these records should be documented in the file.

3. Please obtain all VA treatment records dating from August 2007 to present, and associate them with the claims file. 

4. Please schedule the Veteran for a VA examination with a physician to determine the nature and severity of the Veteran's epilepsy.  Forward the claims file to the examiner for review of the case.

The examiner is asked to address the nature, all symptoms, and the severity of the Veteran's epilepsy disability.  For purposes of this report, the examiner's attention is also invited to any statements from the Veteran's wife regarding the nature and frequency of any reported seizures, specifically to include nocturnal seizures.  

The examiner is also asked to please interview the Veteran as to his work, schooling, and training history.  Then, please comment on the effect of the Veteran's epilepsy disability on his ability to perform tasks in a work-like setting.  For purposes of this report, the examiner's attention is invited to the Veteran's report, such as in the February 2013 Form 9, that his epilepsy limits his ability to type and do computer work, drive, and operate machinery. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



